UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 6, 2015 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 000-54253 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(905) 771-6551 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Item 5.07 Submission of Matters to a Vote of Security Holders On October 9, 2015, we received written consent from our company’s board of directors and holders of 61.3% of our company’s voting securities to increase the authorized capital of our issued and outstanding shares of common stock. Pursuant to Section 78.320 of the Nevada Revised Statues, any action required or permitted to be taken at a meeting of the stockholders may be taken without a meeting if a written consent to such action is signed by stockholders holding at least a majority of the voting power and on October 9, 2015, we received written consent from holders of 61.3% of our company’s voting securities, to increase our authorized capital from 450,000,000 shares of common stock, par value $0.001 to 4,000,000,000 shares of common stock, par value $0.001. We will announce the effectiveness of the amendment on the market by filing a Current Report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FALCONRIDGE OIL TECHNOLOGIES, CORP. Mark Pellicane Principal Executive Officer and Director November 6, 2015 2
